Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “at least one opaque vertical wall … and produced in a material that is opaque to the electromagnetic radiation to be detected,” and appears to contain a typographical error/translation error. The Examiner assumes applicant intended to recite “at least on opaque vertical wall … and made of a material that is opaque to electromagnetic radiation to be detected,” to correct a typographical error.
Similarly, claim 1 recites “the opaque vertical wall is produced in a single piece with at least one anchoring pillar” and should be corrected in a similar fashion.
Similarly, claim 3 recites “each opaque wall is produced in the same material…” and should be corrected in a similar fashion.
Similarly claim 13 recites “the opaque vertical wall are produced simultaneously and in the same material or material” and should be corrected in a similar fashion.”
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a device for detecting electromagnetic radiation, comprising: 
at least one opaque vertical wall, disposed on and in contact with the substrate and extending longitudinally between two adjacent thermal detectors, and produced in a material that is opaque to the electromagnetic radiation to be detected, 
the opaque vertical wall extending longitudinally along an axis passing through two neighboring anchoring pillars; 
the opaque vertical wall is produced in a single piece with at least one anchoring pillar, in combination with the other claimed elements. 
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0355769- discloses a imager including a light shield wall but does not teach the positioning of the wall with respect to the pillars.
US 20160238439- discloses an imager with vertical walls to reduce crosstalk but does not teach the positioning of the wall with respect to the pillars.
US 8,153,976- discloses a sensing film suspended on a vertical wall but does not disclose positioning the wall with respect to the pillars.
US 2019/0265105- see figure 5, partition wall to reduce cross talk but does not teach positioning the wall with respect to the pillars
US 2008/0216883- Figure 3
US 2015/0372162- see figure 2A, element 28 is a support structure 
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884